Citation Nr: 1646118	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  09-46 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for a scar of the left cheek (a cyst excision scar).

2.  Entitlement to a compensable evaluation for a scar of the right upper chest (a cyst excision scar).

3.  Entitlement to an evaluation in excess of 20 percent for prostatitis.

4.  Entitlement to a compensable evaluation for scars of the right shin.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to June 1982, and from September 1982 to July 2008. 

This appeal comes before the Board of Veterans' Appeals (Board), from a rating decision of October 2008 from the Waco, Texas, Regional Office (RO), of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for the four disabilities listed on the front page of this action and assigned disability ratings.  The appellant was notified of that action and he has appealed asking that higher ratings be assigned. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held in October 2011.  

The claim was remanded most recently in March 2016 for additional development. 

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on those matters in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.  Specifically, issues 1, 2 and 4 are affected.  However, the Board also notes that in June 2016 correspondence, the Veteran appears to indicate he may want to withdraw his appeal as to issues 1 and 2.  He wrote, "I occur with the Regional Office decision for the scar on the left cheek and the scar on the right upper chest."  This could be a typographical error; it appears the word should be concur rather than occur.  This indicates his intent to withdraw the appeal as to these two issues, but the Board will not presume that to be the case.  The two matters will remain on appeal, albeit subject to the stay, unless the Board receives clarification that the Veteran wishes to withdraw the appeal of these two issues.  

The appeal as to the issue of an increased rating for prostatitis is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional action is required as to the claim for an increased rating for prostatitis prior to Board review.  In June 2016, the Board received considerable medical records, with a waiver of AOJ consideration, showing substantial treatment for prostatitis symptoms since the most recent VA examination in October 2013.  The Veteran's treating urologist noted in January 2016 that he was experiencing a lot of benign prostatic hyperplasia (BPH) symptoms with slow stream, frequency, urgency and incontinence.  An April 2016 note from this urologist reflects that the Veteran was about to have transurethral resection of the prostate (TURP), and a May 2016 note reflects that the Veteran has been treated since at least 2014 for recurring prostate infections.  

In light of the Veteran's credible statements and the recent medical evidence that his disability picture may have worsened since his last examination in 2013, another examination must be afforded to accurately assess his current level of prostatitis.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Also, as it is noted that the Veteran is receiving current and ongoing treatment for prostatitis, any updated VA and private treatment records identified by the Veteran and relevant to the claim for prostatitis should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain any outstanding private treatment records for his prostatitis, including from his private urologist.

2.  Obtain updated VA treatment records.  

3.  Then, schedule the Veteran for a VA genitourinary examination.  The examiner should review the claims folder in conjunction with the examination.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report. 

The examiner should identify all symptoms attributable to the Veteran's service-connected prostatitis.  The examiner must discuss whether there is objective evidence that the Veteran has urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials, and if so, how often absorbent materials must be changed. 

The examiner should also address daytime voiding interval, in hours; the number of times per night the veteran awakens to void; and a description of any obstructive symptomatology.  The examiner must indicate the extent, if any, of renal dysfunction; and frequency, if any, of urinary tract infection, to include a description of therapy and management. 

Any indications that the Veteran's complaints of symptomatology are not in accord with physical findings on examination should be directly addressed and discussed in the examination report. 

The examiner must also provide an assessment of the Veteran's functional limitations due to prostatitis. 

The examiner must provide a comprehensive report including a complete rationale for all conclusions reached.

4.  Readjudicate the Veteran's claim for an increased rating for prostatitis with application of all appropriate laws and regulations and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, furnish him and his representative a supplemental statement of the case and afford a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




